Pratt, J.,
(dissenting.) The only question presented by this appeal is whether the action is properly brought against defendant. Sections 1926, 1927, specify certain public officers who may maintain actions in their official capacity. The defendants are not among the officials named, but we think the Code is merely declaratory of the common law; and we see no reason why the defendantsdo not come within thereason of the rule as stated by Porter, J. People v. Supervisors, 32 N. Y. 476. It has been held that boards of health can sue in their corporate name, and it would seem to follow that they can be sued in the same name. If it be, as argued by defendant, that the claim cannot be collected from the town till it has been passed upon by the town audi*488tors, that does not necessarily show that the action does not lie against the board of health. It may well be that after the judgment has passed against the board of health it must again be passed upon by the town auditors before it can be. enforced. If the town auditors erroneously decided against the claim, their action can be reviewed by certiorari. People v. Chapin, 104 N. Y. 96, 10 N. E. Rep. 141. The action was properly brought against the board of health. The judgment m ust be reversed, and new trial ordered, with costs to the plaintiffs to abide the event.